DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-20, drawn to an artificial turf.
Group II, claim 21, drawn to an artificial turf.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of an artificial turf comprising: a base layer; a buffer layer positioned under the base layer and formed of single-fiber nonwoven fabrics; a pile unit penetrating the base  layer and the buffer layer to be tufted, wherein the one end of the pile unit is projected to the upper direction of the base layer and the other end of the pile unit is positioned undersurface of the buffer layer; and a backing layer in contact with the undersurface of the buffer layer and the other end of the pile unit and formed of long-fiber non-woven fabrics, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Eom (KR 10-1757189) taken in view of Ichikawa et al. (US 2016/0075103) (Ichikawa).
The examiner has provided a machine translation of KR 10-1757189. The citation of prior art refers to the provided machine translation.   
Eom teaches an artificial turf structure (Abstract) (corresponding to an artificial turf). The artificial turf structure includes a first sheet member ([0027]) (corresponding to a base layer). A second sheet member is disposed in contact with the first sheet member; the second sheet member 120 is positioned under the first sheet member 110 ([0027]; FIG. 2) (corresponding to a buffer layer positioned under the base layer). 
Eom further teaches an artificial turf pile penetrates the first sheet member and second sheet member ([0027]; FIG. 2; FIG. 3) (corresponding to a pile unit penetrating the base layer and the buffer layer to be tufted). The pile protrudes upward and a porous third sheet member is disposed adjacent to the outer surface of the second sheet member ([0027]) (corresponding to the one end of the pile unit is projected to the upper direction of the base layer and the other end of the pile unit is positioned undersurface of the buffer layer and a backing layer in contact with the undersurface of the buffer layer and the other end of the pile unit).
Eom does not explicitly teach the second sheet material formed from single fiber nonwoven fabrics and the  third sheet member is formed of long-fiber non-woven fabrics, as presently claimed. 
Ichikawa teaches a multilayer nonwoven fabric having excellent resistance to separation of layers ([0009]). The multilayer nonwoven fabric includes a reinforcing layer and a dense layer ([0010]). The dense layer includes a meltblown nonwoven fabric layer and spunbonded nonwoven fabric layers that are stacked on both sides of the meltblown nonwoven fabric layer ([0011]). Ichikawa further teaches continuous long fiber nonwoven fabrics are spunbounded nonwoven fabrics and meltblown nonwoven fabrics ([0043]), thus it is clear the dense layer includes continuous long fiber nonwoven fabrics (corresponding to [a backing layer formed of long-fiber non-woven fabrics). The reinforcing layer includes staple short fiber nonwoven fabrics ([0043]) (corresponding to [a buffer layer] formed of single-fiber nonwoven fabrics).
In light of the motivation of Ichikawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the second sheet member of Eom to be the reinforcement layer and the third sheet member of Eom to be the dense layer, in order to provide a multilayer nonwoven fabric having excellent resistance to separation of layers in the artificial turf structure, and thereby arriving at the presently claimed invention.
Therefore, since the limitations fail to define a contribution over Eom in view of Ichikawa, they failed to constitute a special technical feature and hence there is lack of unity between the cited claims. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784